Appeals from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered December 28, 2004 in a personal injury action. The order, among other things, granted plaintiffs motion seeking leave to amend the complaint to assert additional causes of action and to strike certain affirmative defenses.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs (see Loafin’ Tree Rest, v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present — Pigott, Jr., P.J., Hurlbutt, Seudder, Smith and Pine, JJ.